Citation Nr: 1431014	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  11-21 020A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia 

THE ISSUE

Entitlement to education benefits under Title 10, U.S. Code, Chapter 31, Section 510, National Call to Service (NCS).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel







INTRODUCTION

The Veteran had active duty service from September 1982 to August 1986, February 2004 to February 2005 and February 2009 to April 2010, as well as additional periods of Army National Guard service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran requested a travel board hearing on his August 2011 Form 9.  The Veteran was subsequently scheduled for a travel board hearing on August 22, 2013 before the undersigned Veterans Law Judge.  A July 18, 2013 letter was mailed to the Veteran to notify him of the hearing.  A VA Form 27-0820 dated August 15, 2013 reflected that the Veteran was called regarding the scheduled travel board hearing on August 22, 2013, but that there was no answer.  

In a September 2013 statement, the Veteran indicated that he was unable to attend the August 22, 2013 hearing because he did not receive the July 18, 2013 letter informing him of the hearing until August 24, 2013 because he was hospitalized at the Salem VA Medical Center from July 7, 2013 to August 1, 2013.  The Veteran stated that "I respectfully request that you consider my [r]equset to schedule another hearing to review my benefits application."  The Veteran included a VA treatment record and a letter from a social worker verifying that he was hospitalized from July 7, 2013 to August 1, 2013.      
Based on the facts presented above, the Board finds that good cause has been presented and that the Veteran should be rescheduled for a travel board hearing before the Board.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a travel board hearing before the Board at the next available opportunity.  Notice of the hearing must be mailed to the Veteran and to his representative.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



